                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JAMMIE L. YERKS,

                  Plaintiff,
      v.                                          Case No. 17-cv-1735-pp

PAMELA SHURPIT, and
CAPT. JOSEPH FALKE,

                  Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                   (DKT. NO. 16) AND DISMISSING CASE
______________________________________________________________________________

      Plaintiff Jammie L. Yerks, a state prisoner representing himself, alleges

that the defendants violated his constitutional rights by requiring him to work

despite his medical restrictions. Dkt. No. 1. On November 26, 2018, the

defendants moved for summary judgment based on the plaintiff’s failure to

exhaust his administrative remedies. Dkt. No. 16. The court will grant the

defendants’ motion.

I.    Facts

      During the events he describes in the complaint, the plaintiff was

incarcerated at Dodge Correctional Institution. Dkt. No. 18 at ¶1. The

defendants were employed at Dodge: Pamela Shurpit was the Food Service

Manager and Joseph Falke was the Administrative Captain. Id. at ¶¶2-3.




                                       1
      In September 2014, the plaintiff was working as a “DR-Utility or “dining

room utility” worker. Id. at ¶15. On September 18, he reported to a staff

member that he’d injured his shoulder; he said he’d heard a popping in his

right shoulder. Id. at ¶16; Dkt. No. 20-1 at 2, 4. A few days later, the plaintiff

was placed on a medical restriction. Dkt. No. 18 at ¶18. The restriction

resulted in the plaintiff being unable to perform his previous job duties. Id. He

was off work for four days, worked again for five days, and was off again for

almost two weeks. Id. at ¶¶19-20. He was able to work with no restrictions for

about three months. Id. at ¶¶21-22. On February 2, 2015, however, he was

placed on a light duty restriction, which prohibited him from working any job

that required lifting or pulling. Id. at ¶22. This meant that he could not work in

food service. Id. at ¶23.

      The light duty restriction was removed three months later, on May 5,

2015, and the plaintiff “was notified he was rehired to food service for ‘any

activity.’” Id. at ¶24. The plaintiff was hired as a “DR-Utility worker” in the food

service department on June 7, 2015, id. at ¶25, but nine months later was

returned to light duty, then to no-work status, and so lost that position, id. at

¶26. The no-work restriction expired a little over a month later—April 14,

2016—and on June 27, 2016, the plaintiff was re-hired as a kitchen relief

worker with a “moderate activity” restriction. Id., ¶29. He maintained a medical

restriction of moderate activity. Id. at ¶¶27-29.



                                         2
      The Health Services Unit (HSU) issues medical restrictions. Id. at ¶13. In

order to make food service managers were aware of the medical restrictions of

inmate food service workers, HSU had inmate runners update food service with

restriction information throughout the day. Id. Inmate worker clerks would

input the information into an access program, allowing the information to

automatically appear on the food service worker’s daily timesheet. Id. Inmate

worker clerks would print the timesheets, and defendant Shurpit, as Food

Service Manager, indicated that she checked each timesheet at the beginning of

each shift for medical restrictions. Id. at ¶¶12, 14.

      On the day at issue, August 17, 2016, the plaintiff’s medical restriction

was listed as “moderate duty.” Id. at ¶33; Dkt. No. 19-2 at 3. This meant that,

among other things, he was “restricted from work involving heavy lifting over

50 pounds.” Dkt. No. 18 at ¶30. The plaintiff started work that day at 6:30 a.m.

and worked until 8:15 a.m. Id. at ¶33. While the defendants state that during

that time no one required the plaintiff to lift over fifty pounds, id., the plaintiff

alleges that Shurpit required him to lift over sixty pounds or face disciplinary

action, despite his restriction and despite him telling her he had a new, more

limiting restriction in place, dkt. no. 25 at ¶¶30-31, 33. The defendants agree

that the plaintiff had a new work restriction—moderate activity, “but with

special instructions not to engage in repetitive motion or overhead lifting with

his right arm,” and “he was to lift nothing over 5 lbs. with his right arm,” but

they indicate that this more limited restriction was not entered into the

                                          3
automated system until 9:25 a.m.—after the plaintiff had finished his shift. The

medical staff wouldn’t have sent the restriction form to food services until after

they’d entered it into the automated system. Id. at ¶35. They also indicate that

no one from HSU contacted Shurpit to tell her about the change. Id. at ¶36.

The plaintiff disagrees—he says he told Shurpit about the change in the

restriction. Dkt. No. 25 at ¶¶33-34.

      In his complaint, the plaintiff alleged that he wrote to defendant Captain

Falke to complain about what Shurpit had done, but he did not state when he

did this. Dkt. No. 1 at p. 2, ¶B5. Falke asserted that although he looked for it,

he could not find the plaintiff’s letter. Dkt. No. 18 at ¶39. Falke says that if the

plaintiff had complained “about something that happened during an earlier

work shift, he would not have been able to do anything to change it;” he says

he would have told the plaintiff to contact HSU or to file an inmate complaint.

Id. at ¶40.

      The plaintiff was terminated from food service on August 18, 2016; the

stated reason was because the plaintiff had received an “unsatisfactory work

evaluation” within the first sixty days. Dkt. No. 21-2 at 9-10. Prison policy at

Dodge required all inmates in general population to have jobs. Dkt. No. 18 at

¶41. The plaintiff had thirty days from the date he was terminated to find a

new job. Id. at ¶42; Dkt. No. 21-2 at 10. The plaintiff applied for a new job (as a

custodian) on September 28, 2016—over thirty days from the date he was

terminated from food service. Dkt. No. 18 at ¶44. On October 27, 2016, the

                                         4
programs review committee decided to transfer the plaintiff to the Wisconsin

Secure Program Facility in Boscobel, partly because he hadn’t found a job in

thirty days and partly because he had received a major conduct report in the

days after his job was terminated. Id. at ¶45.

      The plaintiff filed two inmate complaints about losing his job and being

transferred to Boscobel. Id. at ¶4. The first was inmate complaint DCI-2016-

17910, filed on August 22, 2016. Dkt. No. 21-3 at 11. In that complaint, the

plaintiff said that on August 16, 2016, he had asked his unit officer to check to

see whether he had any medical restrictions noted in the computer system. Id.

After learning that he did not, the plaintiff stated that he wrote to Dr. Hoftiezer

on August 17, 2016, asking to have his medical restrictions entered into the

system. Id. The complaint indicated that Dr. Hoftiezer “promptly placed in the

computer system” those work restrictions. Id. The complaint indicated that on

August 18, 2016, the plaintiff was “called to the kitchen and given a 12

evaluation.” Id. The complaint asserted that the plaintiff received the low

evaluation as a “direct result of the doctor posting [his] work restrictions,” that

he never had received a low evaluation previously and that he was fired once

the medical restrictions “were brought to light.” Id. at 12. The plaintiff argued

that it was not “appropriate or right that” he was fired because he was injured.”

Id. The plaintiff’s inmate complaint was dismissed, id. at 3, and his appeal was

dismissed, id. at 8.



                                         5
      The second inmate complaint was DCI-2016-24492 filed on November 8,

2016. Dkt. No. 21-4 at 6. This complaint alleged that the plaintiff was

transferred to Boscobel from Dodge in retaliation and discrimination “due to

[his] medical work restrictions [] as well as being punished for the

Adminstrated Complaint that [he] filed against Mrs. Pamela Shurpit, and

Jeffery Cappelle for the termination of [his] position as a Kitchen Relief because

of [his] medical restrictions.” Id. at 6-7. That complaint was dismissed, id. at 3,

and the plaintiff did not appeal the dismissal, dkt. no. 18 at ¶7. The plaintiff

asserts that this second complaint “is not relevant to the claims herein.” Dkt.

No. 25 at ¶6.

II.   Standard of Review

      Summary judgment is appropriate when the moving party shows that

there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). All reasonable

inferences are construed in favor of the nonmoving party. Foley v. City of

Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party opposing the motion for

summary judgment must “submit evidentiary materials that set forth specific

facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612

F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must

do more than simply show that there is some metaphysical doubt as to the

material facts.” Id. Summary judgment is properly entered against a party “who

fails to make a showing sufficient to establish the existence of an element

                                         6
essential to the party’s case, and on which that party will bear the burden of

proof at trial.” Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir.

2012) (internal quotations omitted).

III.   Analysis

       The Prison Litigation Reform Act (PLRA) provides that a prisoner cannot

bring a federal lawsuit “until such administrative remedies as are available are

exhausted.” 42 U.S.C. §1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93

(2006) (holding that the PLRA requires proper exhaustion of administrative

remedies). Exhaustion requires that a prisoner comply with the rules

applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). This requirement “applies to

all inmate suits about prison life, whether they involve general circumstances

or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). The purpose of the

exhaustion requirement is to “permit the prison’s administrative process to run

its course before litigation begins.” Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006) (quoting Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005));

see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). The Seventh Circuit

applies a “strict compliance approach to exhaustion,” and expects prisoners to

adhere to “the specific procedures and deadlines established by the prison’s

policy.” Dole, 438 F.3d at 809; see also Hernandez v. Dart, 814 F.3d 836, 842

(7th Cir. 2016) (citations omitted).

                                        7
      Wisconsin has implemented the Inmate Complaint Review System (ICRS)

under which inmate grievances concerning prison conditions or the actions of

prison officials are “expeditiously raised, investigated and decided.” Wis.

Admin. Code §DOC 310.01. Under the ICRS, the first step in the grievance

process requires an inmate to file a complaint with the institution complaint

examiner within fourteen calendar days after the event that gave rise to the

complaint, unless good cause exists to excuse a delay. §DOC 310.07(2). The

institution complaint examiner has the authority to accept, return, or reject the

complaint. §§DOC 310.10(2), (5)-(6), (9). If a reviewing authority renders a

decision, the inmate may appeal that decision to the corrections complaint

examiner within fourteen calendar days. §DOC 310.12(1). After receiving an

appeal, the corrections complaint examiner must recommend a decision to the

DOC Secretary, who adopts or rejects the recommendation. §DOC 310.12(9).

“The secretary’s decision is final.” §DOC 310.13(3). Failure to properly exhaust

each step of the grievance process constitutes failure to exhaust available

administrative remedies. Pozo, 286 F.3d at 1025.

      The plaintiff filed his first inmate complaint—DCI-2016-17910—on time,

and it was reviewed, dismissed, appealed and dismissed on appeal. The

problem is that what the plaintiff complained about in that complaint is not

what he complains about in this lawsuit.

      In that complaint, the plaintiff told the prison staff that he’d been

terminated from his job on August 18, 2016 without any warnings, tickets or

                                        8
prior negative evaluations. Dkt. No. 21-3 at 11. He said that he was fired

because of his medical restrictions and his inability to do certain things. Id. He

explained the history of his injury and what he’d done to make sure his

restriction was in the system. Id. He alleged that he got the bad evaluation

because his medical restrictions had been posted. Id. at 12. The complaint did

not mention Shurpit or Falke. It said nothing about anyone requiring that the

plaintiff perform tasks in violation of his medical restrictions or threatening to

fire him if he didn’t. It complained about one thing—the fact that the plaintiff

got a bad evaluation and was fired from his kitchen job.

      In this lawsuit, the plaintiff has alleged that even though he told her he

had a medical restriction to the contrary, Shurpit said that if he did not

perform tasks involving lots of lifting and repetitive movement with his right

arm and shoulder, she would have him fired. Dkt. No. 1 at 2-3, ¶¶3-4, 6. He

claimed that he told Shurpit on August 17 that he was going to tell his doctor

that she was “working him against his work restriction,” and that the next day,

he was fired. Id. at 2-3, ¶¶3, 7. The complaint alleges that the plaintiff told

Falke that Shurpit had made him do things that went against his medical

restriction, but that Falke told him that he should not have reported that fact

to his doctor. Id. at p. 2, ¶5. Judge Duffin allowed the plaintiff to proceed on

Eighth Amendment claims that Shurpit subjected him to cruel and unusual

punishment by making him do work he was restricted from doing, and that

Falke knew about it but did nothing. Dkt. No. 8.

                                         9
      “The exhaustion procedure requires plaintiff to raise his claim initially in

an inmate complaint and receive a decision on that complaint.” Malone v.

Clark, No. 04-C-229-C, 2004 WL 2504211, at *5 (W.D. Wis. Oct. 26, 2004). The

plaintiff did not raise his Eighth Amendment claims against Shurpit and Falke

in his first inmate complaint. (He didn’t raise them in the second complaint,

either, and he concedes that that second complaint is not relevant to this case.)

Because the plaintiff did not give the prison an opportunity to consider these

claims before filing his suit in federal court, the plaintiff has failed to exhaust

his claims, and he can’t proceed on them in federal court.

IV.   Conclusion

      The court GRANTS that the defendants’ motion for summary judgment

for failure to exhaust administrative remedies. Dkt. No. 16.

      The court ORDERS that this case is DISMISSED without prejudice.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

                                          10
from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin, this 29th day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                       11
